H. Brown, J.,
concurring. I agree with the syllabus, judgment and analysis of the issues contained in the majority opinion. I write separately to emphasize that the size of circulation should not determine whether a newspaper is one of “general circulation.” The majority may not believe that to be the law, but I fear an unwarranted emphasis on circulation numbers could result from the majority’s comparison of the circulation of The Portage County Legal News against that of the Record-Courier and from the majority’s reference to circulation numbers and the fact of weekly publication in summarizing the reasons why the Legal News is not a newspaper of general circulation.
The governing statute provides that a newspaper of general circulation “must be of a type to which the general public resorts for passing events of a political, religious, commercial, and social nature, current happenings, announcements, miscellaneous reading matter, advertisements, and other notices.” (Emphasis added.) R.C. 7.12. The statute refers to the qualitative nature of the publication, not the quantity of subscribers or readers. A weekly community newspaper of very low circulation could qualify under the statute, while a widely circulated technical or trade journal, appealing to a particular kind of reader instead of the general public, would not. The Legal News fails the statutory test because it is not a newspaper “of a type to which the general public resorts,” and not because of its circulation. Our opinion in this case should not be read as judicially amending the statute to require that a certain percentage of the population must read a publication in order for it to be a newspaper of general circulation. With that caveat, I concur in the majority’s opinion.